Title: To Thomas Jefferson from Calonne, 22 October 1786
From: Calonne, Charles Alexandre de
To: Jefferson, Thomas



à Fontainebleau le 22 8bre. 1786

L’intention du Roi etant, [Monsieur,] de favoriser autant qu’il est possible le commerce des Etats unis, j’ai l’honneur de vous faire part de quelques dispositions prises a cet egard.
Par ma Lettre du 9 Janvier 1784 a M. Le Marquis de la Fayette, je lui annonçois qu’au lieu de deux ports francs promis par le traité aux Etats unis, le Roi s’etoit determiné a leur en accorder quatre, [ce qui s’est effectué,] et je lui promettois de m’occuper des douannes, des droits de traites qui gênent le Commerce, en lui observant que cet objet demandoit un travail considerable; il n’est pas encore completté. Par une autre Lettre je l’informois que Sa Majesté avoit supprimé les droits sur la Sortie des Eaux de vie, et esperois que cette Suppression seroit utile au Commerce Americain; je lui promettois aussi que les droits du Roi et de l’amirauté payables par un Navire Americain à son arrivée dans les Ports de France seroient diminués, et que ce qui en resteroit seroit reduit a un seul droit qui seroit reglé d’après le nombre de mâts ou le tirant d’eau, et non d’après l’estimation trop incertaine du Jaugeage. Cette reduction exige une connoissance exacte de tous les droits qui se perçoivent dans les ports, et comme il y en a d’un grand nombre d’especes, les Etats que j’en fais faire ne sont pas encore achevés.
Vous savés, Monsieur, que le Roi a chargé un Comité particulier d’examiner nos rapports de Commerce avec les Etats unis, et que M. Le Marquis de la Fayette y a porté un projet analogue aux idées que presente votre Lettre a M. Le Comte de Vergennes: mais vous sentés combien il seroit imprudent de hazarder par un changement de Sistème, le produit d’une branche de revenus qui s’eleve a 28. millions sans porter sur un objet de premiere necessité. Aprés une ample discussion de tout ce qu’on pourroit faire en ce moment pour favoriser l’Importation en France des tabacs de l’Amerique, il a été arreté, non que le marché fait avec M. Morriss seroit rompu; mais qu’aprés l’expiration de ce Contrat, il n’en seroit plus fait de pareil, et qu’en attendant les fermiers généraux se soumettroient a acheter annuellement environ quinze mille boucauds de tabacs d’amerique venant directement des Etats unis sur des batimens françois et Americains aux mêmes prix et conditions qui sont stipulés par le contrat fait avec M. Morriss.
Vous vous rappellerés, Monsieur, qu’en attendant qu’il fut statué sur les demandes qui avoient été faites en faveur des huilles  de Baleine, M. Le Marquis de la Fayette avoit fait un arrangement particulier avec M. Saugrain pour qu’il reçût des envois de cette denrée jusqu’a la concurrence de 800 mille Livres, et que je lui avois accordé des passeports pour exempter ce premier envoi de tous droits quelconques. Le même M. Saugrain a fait ensuite un marché avec les Negocians de Boston pour 400 mille Livres par an, pendant six années, pour lequel Sa Majesté a promis les mêmes faveurs dont jouissent les villes anséatiques.
Cette matiere ayant été dernierement examinée sous un point de vûe plus général, l’administration a qui le Comité a rendu Compte de son voeu conforme a la demande de M. Le Marquis de la Fayette, et a votre opinion pour l’entierre abolition de tous droits sur ces huilles, a reconnu qu’elle ne pouvoit y consentir quant a present, a cause des engagemens pris avec d’autres puissances. Tout ce qu’on a pû faire a été d’assurer pour dix ans a l’huille de Baleine, au Spermaceti, et a tout ce qui est compris sous ces denominations, venant des Etats unis sur batimens françois ou Americains, les mêmes faveurs, la même moderation de droits dont jouissent les villes anséatiques.
Sa Majesté espere que les Liaisons de commerce entre les Etats unis et la France, deviendront assés etendues pour l’engager a continuer l’effet de cette decision provisoire; et comme il a été observé dans le Comité qu’on percevoit un droit de fabrication considerable sur les huilles de Baleine les plus favorisées, et même sur les huilles nationales, Sa Majesté consent a abolir ce droit de fabrication a l’egard des huilles de Baleine et Spermaceti venant directement des Etats unis, a bord des batimens françois ou Americains, de maniere que ces huilles et Spermaceti n’auront a payer pour tous droits quelconques pendant dix ans qu’un droit de 7.₶10s. et les dix sols pour livre, cette derniere augmentation de 10. sols pour livre devant finir en 1790.
Il a été reglé qu’on prendroit des informations particulieres sur la consommation du Ris de Caroline en france, et qu’on chercheroit a en encourager l’Importation.
Sur les representations qui ont été faites touchant les droits considerables perçus à l’entrée des Potasses connues en Amerique sous le nom de Potach et Pearl-ach, ainsi que sur les droits perçus pour les peaux et poil de Castor et pour les Cuirs verds, Sa Majesté a supprimé tous les droits perçus sur la potasse, sur les poils et peaux de Castor et Cuirs verds venant du crû des Etats unis, a bord des batimens françois ou Americains. Elle s’occupera aussi des encouragemens  a donner a tous les articles du Commerce de Pelleterie.
Sa Majesté a egalement consenti a decharger de tous droits les mâtures, vergues, courbes de toute espece, le cedre rouge, le chene verd, en un mot tous les bois propres a la construction des navires venant des Etats unis sur les batimens françois ou Americains.
Le Comité ayant aussi representé qu’il y avoit un droit de 5. ⅌ o/o sur l’achat des Navires construits chés l’Etranger, et que ce droit nuisoit a la vente des Navires Americains, Sa Majesté a bien voulu y avoir egard et exempter de tous droits, l’achât des Navires qu’on prouvera avoir été construits dans les Etats unis.
Il se perçoit aussi des droits très forts sur les arbres, arbustes, et graines d’arbres, dont Sa Majesté a accordé l’abolition pour tous les envois qui seront faits des Etats unis et portés sur batimens françois ou Americains.
Comme il a été representé que l’Etat de Virginie faisait faire en France une fourniture d’armes pour sa Milice, il a été reglé que les prohibitions qui jusqu’a present ont empeché l’exportation des armes et poudre a tirer, ainsi que les droits exigés dans les cas ou on en accorde des permissions particulieres, seroient abolis, et que toutes les fois que les Etats unis voudroient tirer de France des armes, des fusils, de la poudre a tirer, ils en auroient la Liberté pourvu que ce fut sur batimens françois ou Americains, et que ces objets ne seroient soumis qu’a un droit très modique, destiné seulement a calculer les exportations.
Enfin Sa Majesté a reçû avec la même faveur la demande faite au Comité de supprimer les Droits considerables qui s’exigent a present sur les livres et papiers de toute espece. Sa Majesté supprime tous droits sur les objets de ce genre destinés aux Etats unis et embarqués sur batimens françois ou Americains.
C’est avec plaisir, Monsieur, que je vous annonce ces dispositions de Sa Majesté, qui vous Sont un nouveau temoignage du desir qu’elle a d’unir intimement le Commerce des deux nations, et de l’attention favorable qu’elle donnera toujours, aux propositions qui lui seront faites au nom des Etats unis de l’Amerique.
J’ai l’honneur d’etre avec un sincere attachement, Monsieur, votre très humble et très obeissant serviteur, De Calonne
Votre nation, Monsieur, verra sans doute avec plaisir, Les facilités que Le Roi vient d’accorder pour La sortie des vins de Bordeaux, de Guyenne et de Touraine, et Les suppressions des Droits accordees a cet effet par differens arrets du Conseil dont M. Le Mis de la Fayette pourra vous donner connoissance.
 